NeewiN, J.
It is insisted on the part of the appellant that his signature to the note in question was not binding upon him, but was void under the provisions of sec. 2307, Stats. (1898), because it was a special promise to answer for the debt, default, or miscarriage of another, not in writing expressing the consideration and subscribed by the party to be charged therewith. It is argued that, the note being a valid obligation when originally made and signed by Louis N. Meyer, it could not afterwards by the signature of the appel-* lant become his contract and binding upon him. We do not think the position is well taken. The note upon its fáce recited that it was given for value received and was in compliance with all the provisions of the statute, which require the agreement to pay the debt of another to be in writing expressing the consideration and signed by the party to be charged. The consideration “for value received” was recited in this note, and that is a sufficient compliance with the statute as to expressing consideration. Day v. Elmore, 4 Wis. 190; Sears v. Loy, 19 Wis. 96; Houghton v. Ely, 26 Wis. 181, 189; Dahlman v. Hammel, 45 Wis. 466; Young v. Brown, 53 Wis. 333, 10 N. W. 394.
The signature of the appellant to this note amounted to an adoption of the terms of the note including the recital “for value received,” therefore was a valid binding contract. Moreover the evidence is ample to support a finding that the time for payment of the note was extended one year in consideration of the additional signatures. It is true the court *476•below did not find directly that the time was extended one year, but did find that Xavier Maier and the appellant signed the note during the month of December, 1905, which note bore date December 30, 1900, “and thereby promised to pay to the plaintiff the sum of three hundred ($300) dollars according to the terms of said note.” The writing signed by the appellant was sufficient compliance with the statute, and the evidence shows that there was an extension of time for the payment of the note in consideration of the signatures of appellant and Xavier Maier. It follows that the judgment below must be affirmed.
By the Court. — The judgment is affirmed.